 Case 2:20-cv-09016-KK Document 21 Filed 08/31/21 Page 1 of 1 Page ID #:854




 1
 2                                                   -6
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       LUIS E.,1                                   Case No. CV 20-9016-KK
11                                Plaintiff,
                            v.
12                                                   JUDGMENT
         KILOLO KIJAKAZI, Acting
13       Commissioner of Social Security,2
14                                      Defendant.
15
16
              Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
17
     decision of the Commissioner of the Social Security Administration is AFFIRMED.
18
19
         Dated: August 31, 2021
20
                                                HONORABLE KENLY KIYA KATO
21                                              United States Magistrate Judge
22
23
24
25
26   1      Partially redacted in compliance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
27   Case Management of the Judicial Conference of the United States.
28   2      Kilolo Kijakazi, Acting Commissioner of Social Security, is substituted as the
     Defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
